Case 5:19-cr-00046-TKW-MJF Document 4 Filed 06/24/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION
UNITED STATES OF AMERICA
vs. CASE NO.: 5:19mj36-MJF

HOLIT CASTANON-SALVADOR
/

PETITION FOR WRIT OF HABEAS CORPUS
AD PROSEQUENDUM

 

The United States of America respectfully requests that this Court issue a writ
of habeas corpus ad prosequendum based upon the following:

1. An Indictment is pending in this case against HOLIT CASTANON-

SALVADOR.
2. The first appearance and arraignment have been set by the Court for
July 3 ,2019 at 10:30 a.m. (the “Hearing”).

 

3, The defendant is now confined in the custody of the Warden of the
WAKULLA COUNTY JAIL (the “Institution’’).

WHEREFORE, to ensure the defendant’s presence for the Hearing, the United
States of America requests that this Honorable Court issue a writ of habeas corpus
ad prosequendum, directing:

A, Any United States Marshal to: (1) take custody of the defendant at the

Institution; (2) bring the defendant before this Court for the Hearing; and (3) upon
FILED USOC FLND PG
24 JUN aN 109

 

 
Case 5:19-cr-00046-TKW-MJF Document 4 Filed 06/24/19 Page 2 of 2

completion of the Hearing, maintain custody of the defendant until otherwise
directed by this Court or until completion of this case; and
B. The Institution Warden or other custodian of the defendant to deliver
the defendant into the custody of any United States Marshal or his duly authorized
representative upon production of a certified copy of the writ.
This 24th day of June, 2019.
Respectfully submitted,

LAWRENCE KEEFE
United States Attorney

/s/Michelle Daffin

MICHELLE DAFFIN

Assistant United States Attorney
Florida Bar No.: 0640761
Northern District of Florida
1001 E. Bus. Hwy. 98, 24 Floor
Panama City, FL 32401

(850) 785-3495
michelle.daffin@usdoj.gov

 

 
